Citation Nr: 0305789	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  99-20 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 







ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
September 1970.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a July 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO).  
In October 2002, the Board requested additional development 
of this case.  This development has been completed and the 
Board will now proceed with the full adjudication of this 
case. 


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during his active service.

2.  There is credible supporting evidence that the veteran 
was subjected to the following claimed stressor events in 
service: exposure to rocket attack; witnessing a helicopter 
crash; and exposure to small arms fire.  

3.  It is shown that the veteran has PTSD due to confirmed 
stressor events in service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duty to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version more favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
light of the Board's favorable determination in this case, 
any deficiencies in the duties to notify and to assist 
constitute harmless error, and further development of this 
issue in light of the VCAA is clearly not warranted.  


Criteria

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  
The VA regulation was changed in June 1999 to conform to the 
U.S. Court of Appeals for Veterans Claims (Court) 
determination in Cohen v. Brown, 10 Vet. App. 128 (1997).  As 
the Cohen determination and the new regulation were in effect 
when the RO reviewed this case, the Board finds no prejudice 
to the veteran in proceeding with this case at this time. 


Analysis

The record before the Board demonstrates that PTSD has been 
diagnosed.  Notwithstanding, as stated by the United States 
Court of Appeals for Veterans Claims (CAVC), "[j]ust because 
a physician or other health professional accepted the 
appellant's description of his active service experiences as 
credible and diagnosed the appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for post-traumatic stress disorder."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  See Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).  It is also clear that the Board 
is not required to accept an appellant's statements regarding 
his alleged symptoms, including nightmares, flashbacks, and 
other difficulties he associates with his active service, if 
the Board does not find the statements regarding his symptoms 
to be credible.

The starting point for analyzing a claim of service 
connection for PTSD is a determination whether there is 
evidence of one or more "stressors."  The question of a 
"stressor" also bears upon credibility determinations, as 
certain veterans who "engaged in combat with the enemy" 
gain evidentiary presumptions.   38 C.F.R. § 3.304(d).  Under 
the controlling regulation, there must be credible supporting 
evidence that the claimed service stressor actually occurred.  
38 C.F.R. § 3.304(f).  The existence of an event alleged as a 
"stressor" that results in PTSD, though not the adequacy of 
the alleged event to cause PTSD, is an adjudicative, not a 
medical determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-
98 (1993).

Under the framework established in Zarycki, 6 Vet. App. at 
97-98, the Board must make an explicit determination as to 
whether the veteran engaged in combat with the enemy.  The 
question of what evidence is considered satisfactory proof 
that a veteran engaged in combat with the enemy was addressed 
by the VA General Counsel in VAOPGCPREC 12-99, when the 
General Counsel held that the plain language of 38 U.S.C.A. 
§ 1154(b) requires that the veteran have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  

It was indicated that the determination as to whether a 
veteran "engaged in combat with the enemy" necessarily must 
be made on a case-by-case basis with reference to the general 
statutory standards.  Evidence that the veteran participated 
in attacking or defending an attack of the enemy would 
ordinarily show he had engaged in combat.  The CAVC has 
indicated that evidence submitted to support a claim that a 
veteran engaged in combat may include the veteran's own 
statements and an "almost unlimited" variety of other types 
of evidence.  Gaines v. West, 11 Vet. App. 353, 359 (1998).  

In Gaines, the CAVC stated that 38 U.S.C.A. § 1154(b) does 
not require the acceptance of the veteran's assertions that 
he engaged in combat.  Id. at 359.  The CAVC has made clear 
that VA cannot ignore the veteran's assertions and must 
evaluate his statements along with all other relevant 
evidence.  Id. 


Here, the Board finds that the veteran did not engage in 
combat with the enemy as defined within 38 U.S.C.A. § 
1154(b).  Service personnel records and medical records do 
not support the contention that he did.  His decorations do 
not provide a basis to conclude that he was ever exposed to 
combat during his active service.  In this regard, the Board 
must note that a medical provider cannot provide supporting 
evidence that the claimed in-service event actually occurred 
based on a post-service medical examination.  Moreau v. 
Brown, 9 Vet. App. 389, 395-6 (1996).  The veteran's own 
testimony will not be sufficient.  Id. 

Based on the veteran's testimony, which the Board has found 
to be credible, and the June 1998 report of the United States 
Armed Services Center for Research of Unit Records 
(USASCRUR), the Board has found credible supporting evidence 
that the veteran was subjected to the following claimed 
stressor events in service: exposure to rocket attack; 
witnessing a helicopter crash; and exposure to small arms 
fire.  

In order to determine if these stressors, standing alone, 
caused the veteran's diagnosed PTSD, the Board in October 
2002 obtained a medical opinion.  The examiner was asked to 
provide explicit responses to the following questions:

(a) Does the veteran have PTSD?
(b) If so, is the veteran's PTSD related to 
the following stressors during his service in 
Vietnam: (a) exposure to rocket attack; (b) 
witnessing a helicopter crash; and (3) 
exposure to small arms fire.  The examiner 
should provide a discussion of the rationale 
for the opinion rendered with consideration of 
the pertinent medical evidence of record.  If 
a diagnosis of PTSD is appropriate, the 
examiner should comment upon the link between 
these stressors and current symptoms.


On psychiatric examination in March 2003, it was found that 
the veteran had PTSD as the result of the stressors cited 
above.  The report is detailed and the Board believes it is 
entitled to great probative weight.  The evidence of record 
supports the claim for service connection for PTSD.  


ORDER

Entitlement to service connection for PTSD is granted.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

